Citation Nr: 1120586	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-25 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the left side.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a broken left ankle.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as not that the Veteran has residuals of a left side injury that are due to his military service.

2.  The evidence does not show that it is at least as likely as not that the Veteran has a psychiatric disorder that is due to his military service.

3.  The VA treatment that was provided to the Veteran by VA after his left ankle injury was appropriate and did not constitute negligence, carelessness, lack of proper skill, error in judgment, or fault on the part of VA, and there were no consequences of such treatment that were not reasonably foreseeable.  The Veteran voluntarily failed to follow treatment recommendations, and the Veteran's residuals from his left ankle fracture were reasonably foreseeable results of his failure to follow treatment recommendations.  


CONCLUSIONS OF LAW

1.  A left side injury was not incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A psychiatric disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for disability compensation 38 U.S.C.A. § 1151 for a left ankle injury are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2008, prior to the initial adjudication of his claim, which explained the parameters of VA's duty to assist him with developing evidence in support of his claims.  It also explained what the evidence needed to show in order to substantiate a claim for benefits pursuant to 38 U.S.C. § 1151 as well as the criteria that need to be met in order to substantiate a claim for service connection for a disability.  The December 2008 letter also set forth a description of the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran was sent another letter in February 2009 that again provided information about the duty to assist, what the evidence needed to show in order to sustain a claim for service connection for a disability, and how VA assigns ratings and effective dates. 

In addition to providing the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate his or her claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and the written contentions of the Veteran.  A VA medical opinion was also obtained concerning the propriety of the medical care that the Veteran received for his left ankle.  

The Veteran was not afforded a VA examination with respect to his claims for service connection for residuals of an injury to the left side or a psychiatric disorder.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to these issues because the record does not contain any competent and credible evidence that the has either a left side disorder or a psychiatric disorder that may be associated with his military service or with a service connected disability.

  Service connection

The Veteran contends that he has a left side disorder and a psychiatric disorder as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A.  Residuals of an injury to the left side

On his claim form which was received in November 2008 the Veteran contended that he was hit on the left side as a passenger on a motorcycle and that he was now having "problems" on his left side.  The Veteran was requested by VA to specify the nature of the disability he was claiming, but he failed to provide any more specific information.

The Veteran's service treatment records do not mention a motorcycle injury and there is no record of any complaints or treatment that is related to the Veteran's left side.  The Veteran did not indicate that he had any problems with his left side on the "Report of Medical History" that he prepared in May 1984 in conjunction with his separation examination.  On that form, the Veteran denied receiving any injuries other than those which were noted thereon.  The form contains no mention of a motorcycle accident.  The Veteran's separation examination in May 1984 did not indicate that he had any problem with his left side. 

VA treatment records do not show any treatment for a left side injury.

On a written statement that was received by VA in April 2010, the Veteran indicated that he hurt his knee in a motorcycle accident in December 1981, but he made no mention of any injury to his left side.  Rather, he stated that he injured his left side while he was working for a private company.  He wrote that in July 1985 he jumped off of a lift and knocked his left hip.  He contended that he had problems with his left side since that injury.

The Board finds that the evidence does not show that the Veteran has a left side disorder that is related to his service.  While the Veteran initially related his unspecified problems with his left side to an in-service motorcycle accident, he later related that the injury sustained at that time was to his knee rather than his left side.  In any event, there is no documentation of a motorcycle accident, a left side injury, or any complaints referable to the left side in the Veteran's service treatment record although the Veteran complained about other illnesses and injuries.  He denied any injuries other than those noted on his separation examination, which made no mention of either the motorcycle accident or any injury to the Veteran's left side.  The Veteran's contention that he sustained some sort of longstanding injury to his left side in service is not credible, especially given that in April 2010 he clearly and definitively ascribed his problems with his left side to a post-service industrial accident.  Accordingly, the Board concludes that a left side injury was not incurred in service.

	B.  Psychiatric disorder

The Veteran contends that he has a psychiatric disorder that is related to his service.  He contends that he developed a psychiatric disorder as a result of having to work long hours in service. 

The Veteran's service treatment records do not show any diagnosis of, or treatment for, any type of mental disorder.  While the Veteran was seen for drug abuse, no psychiatric disorder was diagnosed at that time.  The Veteran denied any feelings of depression or excessive worry and denied having nervous trouble of any sort on the "Report of Medical History" that he completed in May 1984 in conjunction with his separation examination.  The separation examination dated in May 1984 indicated that the Veteran's psychiatric condition was normal.

VA treatment records reflect that the Veteran was hospitalized in 1997 by the mental health board for substance abuse and psychiatric treatment.  Although the record reflects that the Veteran was committed, no psychiatric diagnosis was given.  Rather, treatment records referenced the Veteran's substance abuse and his desire to continue to abuse drugs and alcohol after his discharge.  Treatment records reflect that the Veteran was previously seen for substance abuse treatment in 1996 but immediately went back to drinking and using drugs after his discharge from the substance abuse treatment program.

VA treatment records reflect that the Veteran first sought mental health treatment in November 2005, more than 20 years after his discharge from the service.  At that time, the Veteran denied experiencing any anxiety or depression.  He verbalized that he wanted a referral to mental health because he wanted disability benefits and believed that the best way to obtain these benefits was to see a psychiatrist.  The Veteran reported that he was still using drugs and alcohol at that time.  Subsequent treatment records reflect that the Veteran was diagnosed variously with depression and bipolar disorder.  There is nothing in these records that indicates that there is any relationship between the Veteran's mental disorder and his military service.

In a written statement that was received by VA in April 2010, the Veteran reiterated that he was exposed to "mental anguish" by having to work long hours.  He contended that his numerous disciplinary problems were due to a mental disorder incurred as a result of overwork.  He also contended that he was subjected to "pressure and mental abuse" by a supervisor in service.

The evidence does not show that it is at least as likely as not that the Veteran has a mental disorder that is related to his military service.  While the Veteran was noted to have substance abuse issues in service, no psychiatric problems were diagnosed.  The Veteran himself explicitly denied having any psychiatric at his separation examination and his psychiatric status was then assessed as normal.  The Veteran's contention is premised on the assumption that since he engaged in misconduct in service this must have been due to a mental disorder.  There is no competent evidence that the reason the Veteran engaged in numerous disciplinary infractions in service was due to a mental disorder, and his normal psychiatric assessment at discharge demonstrates that this was not, in fact, the case.  Nor is there any competent, credible evidence that the Veteran currently has a psychiatric disorder that is related to his service.  None of the Veteran's treatment records suggest any relationship between his current symptoms and his service.  While Veteran wrote in April 2010 that when he feels overworked or under stress he is reminded of his time in the Navy and does not care about anything, this self-serving statement is insufficient to demonstrate the existence of any plausible link between the Veteran's service and his current psychiatric disorder.  Notably, the Veteran admitted to a VA treatment provider that his motivation for seeking mental health treatment more than 20 years after service was to obtain service connected disability benefits.  This diminishes the credibility of his statements.

To the extent that the Veteran seeks service connection for his primary alcohol and drug abuse, these are not a disabilities for which service connected may be granted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 (2001).

The evidence does not show that it is at least as likely as not that the Veteran has a psychiatric disorder that is due to his military service.  Accordingly, the Board concludes that a psychiatric disorder was not incurred in service.  


38 U.S.C. § 1151

The Veteran claims that he sustained additional disability to his left ankle after he broke it because VA failed to provide timely treatment of his injury.  He contended that VA waited 19 months to schedule surgery for his ankle.  The Veteran did not identify any additional disability that he allegedly sustained by this delay.  Rather, he indicated that he wanted compensation for the delay itself.

38 U.S.C. § 1151 provides that compensation for disability or death may, under certain circumstances, be awarded in the same manner as if such disability or death were service connected if the disability or death was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination that was furnished to the Veteran by VA.  38 U.S.C.A. § 1151.  In order for such compensation to be awarded, the disability or death must have been due to either (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (b) an event not reasonably foreseeable.  Id.  There are also provisions addressing injuries incurred during certain rehabilitation programs, see id, but these latter provisions are not relevant to the instant case.

To establish causation, the evidence must demonstrate that the actual hospital care, medical or surgical treatment, or examination that was provided by VA caused the disability or death.  It is not sufficient that the Veteran was harmed by an event that occurred coincidentally with VA hospital care, medical or surgical treatment, or an examination.  See, e.g., Mangham v. Shinseki, 23 Vet. App. 284. 286-287 (2009) (citing 38 C.F.R. § 3.361(c)).  

Additionally, VA hospital care, medical or surgical treatment, or examination must not only have actually, but also proximately, caused the Veteran's injury or death.  The proximate cause or disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression thereof.  38 C.F.R. § 3.361(c)(2).  Additional disability or death that was caused by a Veteran's failure to follow properly given medical instructions is not considered to be caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Medical care, treatment, or examination is considered to be due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault by VA, when either (a) VA failed to exercise the degree of care expected of a reasonable health care provider, or (b) VA furnished the care, treatment, or examination without the informed consent of the Veteran or, in appropriate cases, that of the Veteran's representative.  38 C.F.R. § 3.361(d)(1).  

An event that occurs during medical care, treatment, or examination that is provided to a Veteran by VA is considered not reasonably foreseeable if a reasonable health care provider would not have foreseen it.  The event need not have been completely unforeseeable or unimaginable but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).  

In this case, the record reflects that the Veteran broke his ankle in early March 2006.  It was initially thought to be a sprain and the Veteran was instructed to apply ice, keep the foot elevated, and rest, and to come see his primary care provider the following day.  An x-ray was ordered which showed a fracture of the calcaneum and lower end of the tibia.  After VA medical staff were unable to contact the Veteran via other methods, a letter was sent to him informing him that an appointment had been made for him to see an orthopedic specialist.  The Veteran was advised not to bear weight and to use crutches.  The Veteran missed this appointment because VA was unable to get a hold of him.  They sent the police to his house twice but were unable to get in contact with him.  He eventually had a CT scan done and was nonwieghtbearing in a CAM boot with crutches that had been recommended at the time of the initial consultation.  The Veteran reported that he was taking Vicodin for pain and was doing okay from a pain standpoint.  He reported that his swelling and ecchymosis went down considerably.  

The Veteran was scheduled for surgery for his ankle to take place approximately 3 weeks after the initial injury.  However the surgery could not be performed because the Veteran did not follow preoperative instructions.  After being told the surgery could not be performed the Veteran did not return to the orthopedic clinic for 2 weeks.   At that point, it was slightly over 1 month from his injury.  He continued to be nonweightbearing with a CAM walker for his left lower extremity.  It was explained to the Veteran that it was past the window for operative intervention for his left ankle.  He was instructed to remain nonweightbearing with crutches for the next 4 weeks.  

The Veteran was seen for follow up care 1 month later.  He was instructed to stay in the CAM walker for another 4 weeks.  He was instructed to come back in another 8 to 12 weeks for a final series of x-rays.  At that time the Veteran reported he was weightbearing as tolerated in his CAM boot and weaned himself from the CAM boot one week ago.  Since that time, he was wearing tennis shoes and had been walking with minimal pain.  He originally noticed an increase in the swelling of his left heel but over the last week it had dissipated.  Follow up x-rays were obtained which showed decreased lucency in the fracture sites of the calcineus with minimal changes as compared to previous x-rays.  It was discussed with the Veteran that due to his fracture and lack of obtaining surgery that he would most likely need a fusion in the future if he developed significant pain.  At that time, the Veteran reported that his pain was improving and that he would continue ambulating with gradual progression to more strenuous activities.  He was instructed to return in 3 months for repeat x-rays.  

The Veteran continued to experience ankle stiffness and pain.  Follow up care included X-rays and a CT study which showed calceneal malunion without significant degenerative disease of the subtalar joint.  The patient elected to undergo left calceneal lateral wall exostectomy and peroneal tenolyisis.  This was performed in mid-October 2007.  The Veteran did not identify any continued problems after the surgery.  

A VA medical opinion was obtained to assess the quality of the care that was provided to the Veteran.  The examiner noted that it appeared that the Veteran broke his ankle in early 2006 and every opportunity was given to him concerning his health care for this and management thereof.  There were occasions when he did not present for treatment, and there were occasions when he did not follow recommendations from his physicians, and when surgery was offered he did not follow the preoperative instructions rendering the surgical procedure unable to be performed.  There were other occasions when he was instructed not to walk on his CAM walker and to have no weight bearing but according to the orthopedic surgeons he continued to do so.  There appeared to be an extensive amount of noncompliance with this Veteran concerning the care that was offered to him.  The surgical window to repair the fracture came and went.   This was due to the Veteran's noncompliance.  This would have been the ideal time to perform surgery and the Veteran was given every opportunity to do so, but failed to.  The examiner opined that the healthcare that was afforded to the Veteran was exemplary.  Numerous phone calls and letter were sent to him and on one occasion the police were notified in order to make contact with him to pass along medical information instructions.  However, these efforts were often fruitless.  VA went above and beyond routine care to afford this Veteran access to health care for his ankle issue.  Unfortunately, noncompliance was the major issue and this appears to have led to the problems he currently has with his ankle.

The examiner concluded that he could not find any evidence that the Veteran's ankle problem was made worse by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA. 

Insofar as the delay in providing surgery was due to the actions of the Veteran, rather than VA, there can be no liability for the surgical delay pursuant to 38 U.S.C. § 1151.  Moreover, as noted above, the Veteran did not identify any additional disability that he allegedly has as a result of the delay.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against all of the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.






ORDER

Service connection for a left side injury is denied.

Service connection for an acquired psychiatric disorder is denied.

Compensation under 38 U.S.C. § 1151 for residuals of a broken left ankle is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


